Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of (Group I, claims 1-15) in the reply filed on 06/27/2022 is acknowledged.
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II  there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.
Claims 21-25 are newly added.
Claims 15-20 are cancelled.
           Claims 1-15 and 21-25 are pending.

Drawings
The drawings filed on 05/26/2020 are accepted.	


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “creating, by a computer system, a virtual data source (VDS) based on a corresponding origin, wherein the VDS includes: a bitmap index that is representative of data stored at the origin; and ingestion metadata that specifies a location of the origin and a set of ingest parameters for configuring an ingestion routine to ingest data from the origin into the bitmap index.”
Claim 1 recites the limitation of “creating, by a computer system, a virtual data source (VDS) based on a corresponding origin”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “creating” in the context of this claim encompasses the user manually create.  Similarly, the limitation of a bitmap index that is representative of data stored at the origin, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “bitmap” in the context of this claim encompasses the user to determine for the layout.   Also, similarly, the limitation of ingestion metadata that specifies a location of the origin and a set of ingest parameters for configuring an ingestion routine to ingest data from the origin into the bitmap index, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “ingestion metadata” in the context of this claim encompasses the user manually analyzing information of the file/data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the creating, bitmap index, ingestion steps.  The processor and memory in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of arrange the file/data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the creating, bitmap index, ingestion steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “wherein the origin is an original data source that corresponds to a storage service of a cloud-based platform on a wide area network, and wherein the location corresponds to one or more files maintained by the storage service”. The claim language provides only further data source which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 2 and includes all the limitations of claims 2 and 1. Claim 3 recites “wherein the set of ingest parameters specifies: access credentials that permit the ingestion routine to access the one or more files; and at least one data format of data objects included in the one or more files to enable the ingestion routine to parse ones of the data objects”. The claim language provides only further ingest parameters which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “wherein the set of ingest parameters specifies: a storage location at which to store data ingested from the origin for inclusion in the bitmap index, wherein the storage location corresponds to a data store of a storage service that is provided by a cloud-based platform on a wide area network”. The claim language provides only further determining available storage which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “an access list that identifies a set of permissions for accessing data from the bitmap index, wherein a particular one of the set of permissions indicates a particular set of data that can be accessed from the bitmap index by a corresponding entity”. The claim language provides only further access list which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “wherein the set of ingest parameters specifies: a mapping of a set of data fields of one or more data objects of the origin to a set of data fields of the bitmap index of the VDS”. The claim language provides only further ingest parameter which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “wherein the set of data fields of the one or more data objects that is defined in the mapping is a subset of all data fields of the one or more data objects”. The claim language provides only further data fields which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “wherein the set of ingest parameters specifies: a set of transformations for transforming data stored at the origin from a first format to a second, different format for inclusion in the bitmap index”. The claim language provides only further ingest parameters which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 9 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim  recites “wherein the VDS is associated with a VDS identifier that enables the computer system to identify the VDS separately from other VDSs that are managed by the computer system”. The claim language provides only further identify data source which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 10 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 10 recites “wherein the VDS includes: fingerprint information indicative of the VDS, wherein the fingerprint information specifies a number of rows of the bitmap index, a number of columns of the bitmap index, and a data density of the bitmap index”. The claim language provides only further fingerprint information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 11-15: are essentially the same as claims 1-10 except that they set forth the claimed invention as a non-transitory rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-10. 

Regarding claims 21-25: are essentially the same as claims 1-10 except that they set forth the claimed invention as a system rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-10. 

Accordingly, the claims 1-20 are not patent eligible.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 21-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/883827. Although the claims at issue are not identical, they are not patentably distinct from each other because since the claims of copending Application No. 16/883827 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16/883842.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
		
Instant Application claim 1
Copending application 16/883827 claim 1
A method, comprising:
creating, by a computer system, a virtual data source (VDS) based on a corresponding origin, wherein the VDS includes: a bitmap index that is representative of data stored at the origin; and ingestion metadata that specifies a location of the origin and a set of ingest parameters for configuring an ingestion routine to ingest data from the origin into the bitmap index. 

 A method, comprising:
 receiving, by a virtual data source manager (VDSM) executing on a computer system, a virtual data source (VDS) creation request to create a particular VDS, wherein the VDS creation request includes information that is usable to identify an origin of the particular VDS and an ingestion routine; and using, by the VDSM in response to the VDS creation request, the ingestion routine to create the particular VDS that includes a bitmap index that is representative of data stored at the origin; wherein, in response to a data request corresponding to the origin, the particular VDS is usable to initiate a query to the particular VDS without accessing the origin.


Claims 1-9 of copending 16/883827 satisfies all the elements of claims 2-10 of the instant application, and as such, anticipates the claims of instant application. 
	
Instant Application claim 11
Copending application 16883827 claim 10
A non-transitory computer readable medium having program instructions stored thereon that are executable to cause a computer system to perform operations comprising: creating a virtual data source (VDS) based on a corresponding origin, wherein the VDS includes: a bitmap index that is representative of data stored at the origin; and ingestion metadata that specifies a location of the origin and a set of ingest parameters for configuring an ingestion routine to ingest data from the origin into the bitmap index. 
 A non-transitory computer readable medium having program instructions stored thereon that are executable to cause a computer system to perform operations comprising: receiving a request to create a virtual data source (VDS), wherein the request identifies an origin of the VDS and metadata that is usable to identify an ingestion routine; and in response to receiving the request, creating the VDS by causing the ingestion routine to be performed to ingest data from the origin into a bitmap index included in the VDS; wherein, in response to a data request corresponding to the origin, the VDS is usable to process a query of the data request to return data without accessing the origin of the VDS.


Claims 10-15 of copending 16/883827 satisfies all the elements of claims 12-15 of the instant application, and as such, anticipates the claims of instant application. 
Claims 16-20 of copending 16/883827 satisfies all the elements of claims 21-25 of the instant application, and as such, anticipates the claims of instant application. 


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yueh et al. (US Patent 8,468174, hereinafter Yueh), in view of Bangalore  et al. (US PGPUB 2017/0091047, hereinafter Bangalore).
As per as claim 1, Yueh discloses:
A method, comprising: creating, by a computer system, a virtual data source (VDS) based on a corresponding origin (Yueh, e.g., figs. 3-4, associating with texts description,  [abstract],  [col. 9, lines 55-67] and [col. 10, lines 35-67], “…receives 305 a request for creation of a VDB. In an embodiment, an access to a uniform resource locator (URL) by the user for running an application or starting an application by an alternative mechanism may be considered a request for creation of a VDB…”), wherein the VDS includes: 
 	a bitmap index that is representative of data stored at the origin (Yueh, e.g., [col. 7, lines 6-52], “…The data stored in the storage system data store 290 can be exposed to a virtual database system allowing the virtual database system 130 to treat the data as a copy of the production database stored in the production database system… includes a point-in-time copy manager, a transaction log manager, a interface manager… a storage system data store…” and further see [col. 7-8, lines 34-25]); and
 	 ingestion metadata that specifies a location of the origin and a set of ingest parameters for configuring an ingestion routine to ingest data from the origin into the bitmap index (Yueh, e.g., figs. 3-4, associating with texts, [col. 10, lines 16-67], “….allows the user to select a destination database system for accessing the VDB being created… receives the selection of the destination database system  from the user… the parameters of the source database selected by the user. The database storage system by default may use values from the parameters of the source database as the corresponding parameters for the VDB being created…”).
	To make records clearer regarding to the language of “bitmap index”.
However Bangalore, in an analogous art, discloses “bitmap index” (Bangalore, e.g., fig. 4, associating with texts description,  [0289], [0294], [0306-307], “Block monitor generates and maintains a “bitmap” that represents a change status of each tracked data block as compared to a preceding point-in-time bitmap … a write to a given data block is detected, block monitor enters a “changed” flag in the bitmap being maintained…block monitor… timestamps a version of the current bitmap and transmits it to index server as a point-in-time bitmap…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Bangalore and Yueh to manage and monitoring in block changes occurring in production that compare information against data stored in management database to determine what operation to rigger for the reported threshold (Bangalore, e.g., [abstract], [0280-0283]).
As per as claim 2, the combination of Bangalore and Yueh disclose:
The method of claim 1, wherein the origin is an original data source that corresponds to a storage service of a cloud-based platform on a wide area network, and wherein the location corresponds to one or more files maintained by the storage service (Bangalore, e.g., [0055-0058], “… cloud computing resources, which may be virtual machines….computing devices can include one or more virtual machine(s) running on a physical host computing device (or “host machine”) operated by the organization…the organization may use one virtual machine as a database server and another virtual machine…” and further see [0210-0211]). 
As per as claim 3, the combination of Bangalore and Yueh disclose:
The method of claim 2, wherein the set of ingest parameters specifies: access credentials that permit the ingestion routine to access the one or more files (Bangalore, e.g., [0068], “…the data object is migrated to secondary or long term storage), boot sectors, partition layouts, file location within a file folder directory structure, user permissions, owners, groups, access control lists (ACLs), system metadata (e.g., registry information), combinations of the same or other similar information related to the data object…”); and
 	 at least one data format of data objects included in the one or more files to enable the ingestion routine to parse ones of the data objects (Bangalore, e.g., [0331], “… parse information in the received report and/or transmit the reports of portions thereof to a system administrator…”). 
As per as claim 4, the combination of Bangalore and Yueh disclose:
The method of claim 1, wherein the set of ingest parameters specifies: a storage location at which to store data ingested from the origin for inclusion in the bitmap index, wherein the storage location corresponds to a data store of a storage service that is provided by a cloud-based platform on a wide area network (Bangalore, e.g., [0055-0058], “… cloud computing resources, which may be virtual machines….computing devices can include one or more virtual machine(s) running on a physical host computing device (or “host machine”) operated by the organization…the organization may use one virtual machine as a database server and another virtual machine…” and further see [0210-0211]). 
As per as claim 5, the combination of Bangalore and Yueh disclose:
The method of claim 1, wherein the VDS includes: an access list that identifies a set of permissions for accessing data from the bitmap index, wherein a particular one of the set of permissions indicates a particular set of data that can be accessed from the bitmap index by a corresponding entity (Bangalore, e.g., [0068], “…the data object is migrated to secondary or long term storage), boot sectors, partition layouts, file location within a file folder directory structure, user permissions, owners, groups, access control lists (ACLs), system metadata (e.g., registry information), combinations of the same or other similar information related to the data object…” and   [0055-0058], “… cloud computing resources, which may be virtual machines….computing devices can include one or more virtual machine(s) running on a physical host computing device (or “host machine”) operated by the organization…the organization may use one virtual machine as a database server and another virtual machine…” and further see [0210-0211]). 
As per a claim 6, the combination of Bangalore and Yueh disclose:
The method of claim 1, wherein the set of ingest parameters specifies: a mapping of a set of data fields of one or more data objects of the origin to a set of data fields of the bitmap index of the VDS (Yueh, e.g., [col. 10, lines 26-67], “…the user interface allows the user to map patterns in the default file path to patterns associated with a desired file path. The mapping of the patterns can be stored by the database storage system and applied to subsequent VDBs created by the user…”) and see (Bangalore, e.g., fig. 4, associating with texts description,  [0289], [0294], [0306-307], (bitmap index)). 
As per as claim 7, the combination of Bangalore and Yueh disclose:
The method of claim 6, wherein the set of data fields of the one or more data objects that is defined in the mapping is a subset of all data fields of the one or more data objects (Yueh, e.g., [col. 10, lines 26-67], “…the user interface allows the user to map patterns in the default file path to patterns associated with a desired file path. The mapping of the patterns can be stored by the database storage system and applied to subsequent VDBs created by the user…”). 
As per as claim 8, the combination of Bangalore and Yueh disclose:
The method of claim 1, wherein the set of ingest parameters specifies: a set of transformations for transforming data stored at the origin from a first format to a second, different format for inclusion in the bitmap index (Bangalore, e.g., [0085], [0212], “…a transformed and/or supplemented representation of a primary data object and/or metadata that is different from the original format, e.g., in a compressed, encrypted, deduplicated, or other modified format…”) and (Bangalore, e.g., fig. 4, associating with texts description,  [0289], [0294], [0306-307], (bitmap index)). 
As per as claim 9, the combination of Bangalore and Yueh disclose:
The method of claim 1, wherein the VDS is associated with a VDS identifier that enables the computer system to identify the VDS separately from other VDSs that are managed by the computer system (Yueh, e.g., fig. 8B, association with texts description, [col. 13, lines 56-67], “…allows the user to specify a database name  or identifier value for uniquely identifying the virtual database being created…creating the virtual database and/or scripts comprising instructions to be executed after creating the virtual database…The user can also specify file paths or names for the files used in the file structure created for the virtual database…”). 
As per as claim 10, the combination of Bangalore and Yueh disclose:
The method of claim 1, wherein the VDS includes: fingerprint information indicative of the VDS, wherein the fingerprint information specifies a number of rows of the bitmap index, a number of columns of the bitmap index, and a data density of the bitmap index (Bangalore, e.g., fig. 4, associating with texts description,  [0289], [0294], [0306-307]). 
Claims 11-15 are  essentially the same as claims 1-10 except that they set forth the claimed invention as a non-transitory computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Claims 21-25 are essentially the same as claims 1-10 except that they set forth the claimed invention as a system rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to managing virtual data sources which crat request that include information that is usable to identify a data origin of the particular virtual data source and ingestion routine. 

a.	Rajavel et al. (US PGPUB 2021/0133203, hereafter Rajavel); “System and Method for Converting User Data from Disparate Sources to Bitmap data” disclose “converting user data from disparate sources to bitmap data are described, where user data from a plurality of different data sources are conformed to a conformed user data set using a conform mapping schema, and the conformed data set is then analyzed to create a bitmap mapping schema which provides a mapping from the conformed user data set to a bitmap data set.”.
Rajavel also teaches bitmap index (fig. 12), parse [0070] and [0081].
Rajavel further teaches identifier attribute [0057].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163